In re: June G. Overton applying for remedial writs. E. Baton Rouge Parish.
Granted.
The petition of the relator in the above entitled and numbered case having been duly considered,
It is ordered that a writ of certiorari issue herein, directing the Honorable William H. Brown Judge of the City Court of Baton Rouge, Court for the Parish of East Baton Rouge, to transmit to the Supreme Court of Louisiana, on or before the 15th day of September, 1978, the record in duplicate, or a certified copy of the record in duplicate, of the proceedings complained of by the relator herein, to the end that the validity of said proceedings may be ascertained.
*1214It is further ordered that the aforesaid Judge of said Court and the respondent through counsel shall show cause, in this court, on the 1st day of September, 1978, at 10 o’clock A.M., why the relief prayed for in the petition of the relator should not be granted.